Title: Aug. 10th. Sunday.
From: Adams, John Quincy
To: 


       This morning, at about 10 o’clock, I accompanied my Father to Passy, to see Dr. Franklin whom I knew already, and Mr. Jay, the american Minister at Madrid, whom I had never seen before; they were at breakfast and had a great deal of Company. Mr. Jay and my Father took a walk in the Garden and had a Conversation upon politicks, which, is of no Necessity here. From thence we went to Auteuil; to see Mr. Barclay, the American ConsulGeneral in France, but found he was gone, and therefore we saw only Mr. Ridley. The House where they are is a very fine one; but, above all there is in it, one thing, which is very curious. It is a small octogonal room with a bath in the middle of it, and in every one of the eight corners of it is a Looking-glass. The cieling, is also made of a Looking-glass; so that a person can see himself in more than thirty different positions in it. The garden is a small and pretty one filled with fruit Trees; we took a walk in it. Mr. Ridley told me that Sammy Cooper Johonnot and Ben. Bache, two of my old schoolmates here had returned from Geneva, where they have been for some time, and that Sam Cooper is gone to Nantes.
      